Citation Nr: 0319422	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability 
manifested by rashes and peeling of the hands and feet, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for cervical 
radiculopathy with associated musculoskeletal pain, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by chronic ear fluid buildup and Eustachian tube 
dysfunction, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1970 to August 
1978, and from November 1990 to May 1991.  He served in 
Southwest Asia from January to April 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the Board's previous decision in October 2000, the Board's 
order did not reflect its decision to deny a claim for 
service connection for hyperthyroidism, to include a 
disability manifested by fatigue, weight gain, cold 
sensitivity and an inability to sweat, to include as due to 
an undiagnosed illness.  Accordingly, the Board has issued a 
corrected order to reflect the denial of this claim 
concurrent with the decision herein.  

While the examinations requested in the remand portion of the 
previous Board decision with respect to the issues of 
entitlement to service connection for a skin disability 
manifested by rashes and peeling of the hands and feet, 
cervical radiculopathy with associated musculoskeletal pain, 
and disability manifested by chronic ear fluid buildup and 
Eustachian tube dysfunction, apparently did not go forward 
due to the failure of the veteran to report for those 
examinations, the Board's decision to grant these issues 
negates any need to address the effect of the veteran's 
failure to report, and in any event, the Board is permitted 
to address these issues on the evidence of record pursuant to 
38 C.F.R. § 3.655(b) (2002).  

The Board further notes that the veteran filed a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability in June 1998, and there 
is no indication in the claims folder that the regional 
office (RO) ever adjudicated this claim.  Therefore, this 
claim is referred to the RO for appropriate adjudication.

Finally, the Board notes that its review of the October 2000 
Board decision further reflects that this decision denied 
issues of entitlement to service connection for hearing loss 
and a disability manifested by loss of visual acuity on the 
basis that the claims were not well-grounded claims, and that 
the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA) revised the former section 5107(a) of title 38, United 
States Code, eliminating the requirement that a claimant must 
come forward first with evidence to well-ground a claim 
before the Secretary of the Department of Veterans Affairs 
(VA) is obligated to assist the claimant in developing the 
facts pertinent to the claim.  However, the Board's review of 
the relevant statutory provisions concerning the effective 
date for application of the VCAA indicates that if the claim 
was filed before the date of enactment of the VCAA and was 
not final as of that date, it would still have been necessary 
that the veteran file a request for readjudication or that a 
motion be filed by the Secretary in order for the VCAA to be 
applicable to that claim.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, even though the subject claims were not final as 
of November 6, 2000 (the appeal had not yet run out on the 
Board's October 30, 2000 decision denying the claims), since 
no such request or motion is contained within the claims 
folder, readjudication of the issues of entitlement to 
service connection for the veteran's hearing loss, and a 
disability manifested by loss of visual acuity, is not 
required.  See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).


FINDINGS OF FACT

1.  There is objective evidence of chronic skin disability 
manifested by symptoms of rashes and peeling of the hands and 
feet due to an undiagnosed disability.

2.  There is objective evidence of chronic disability 
manifested by symptoms of cervical radiculopathy with 
associated musculoskeletal pain due to an undiagnosed 
disability.

3.  There is objective evidence of chronic disability 
manifested by symptoms of chronic ear fluid buildup and 
Eustachian tube dysfunction due to an undiagnosed disability.


CONCLUSIONS OF LAW

1.  Undiagnosed illness manifested by rashes and peeling of 
the hands and feet was incurred in active service in 
Southwest Asia.  38 U.S.C.A. § 1117, 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.317 (2002).

2.  Undiagnosed illness manifested by cervical radiculopathy 
with associated musculoskeletal pain was incurred in active 
service in Southwest Asia.  38 U.S.C.A. § 1117, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.317 (2002).

3.  Undiagnosed illness manifested by chronic ear fluid 
buildup and Eustachian tube dysfunction was incurred in 
active service in Southwest Asia.  38 U.S.C.A. § 1117, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted VCAA.  In this regard, the record contains 
relevant medical examination and other evidence that permits 
the Board to properly address these claims, and while the 
record may not reflect that the veteran was properly advised 
of his rights under the VCAA, any failure to notify and/or 
develop the claims cannot be considered prejudicial to the 
veteran.  Accordingly, the Board finds that no further notice 
and/or development is required as to these matters pursuant 
to the VCAA.

The Board would like to further point out that while the RO 
did not advise the veteran of relevant revisions that became 
effective March 1, 2002 (Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 15 Stat. 976 
(2001)), the relevant provisions expanded compensation to 
Persian Gulf veterans to include medically unexplained 
chronic multisystem illness such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome, the current 
claims involve disabilities that would not be affected by 
these revisions.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).

To support a showing of chronic disability in service there 
is required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2002).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2002); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

Moreover, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia from January 8, 1991 to April 30, 1991.

The veteran essentially asserts that he has a skin disability 
(as manifested by rashes and peeling of the hands and feet), 
cervical radiculopathy with associated musculoskeletal pain, 
and a disability manifested by chronic ear fluid buildup and 
Eustachian tube dysfunction, with all claims to include as 
due to an undiagnosed illness.

Service medical records show that the veteran was treated for 
a sore ear canal secondary to trauma in February 1971.  In 
May 1972, he was treated for thoracic spine strain.  In April 
1978, he was diagnosed with bilateral Eustachian tube 
dysfunction.  The last service examination report of record 
is dated in May 1978, and shows that evaluation of the 
veteran's ears, drums, skin, upper extremities and 
neurological condition revealed negative findings.

There are no service medical records from the veteran's 
second period of active service in the Persian Gulf.

VA treatment records for the period of February 1994 to 
September 1996 reflect that in June 1996, the veteran 
complained of neck stiffness.  In August 1996, physical 
examination revealed hyperkeratosis in the plantar area over 
the left 5th metatarsal head.  In September 1996, the 
veteran's complaints included peeling of the hands over the 
previous month.  The assessment included serous effusion of 
the left tympanic membrane (TM).  

VA general examination in September 1996 revealed a few very 
small residuals of vesicles on the palms in a small cluster, 
which were not considered very discernible.  The diagnosis 
included dermatitis of both hands.

Private medical records from October 1996 indicate an 
impression that included rule out cervical osteoarthritis and 
intermittent serous otitis media.  

VA treatment records from early December 1996 indicate that 
the veteran continued to complain of tightness in his neck.  
At the end of the month, it was noted that the veteran 
continued to experience symptoms of fullness/pressure in the 
neck/ears.  Examination of the right TM revealed an old 
rupture and examination of the left TM revealed fluid lines.  
The diagnosis included degenerative joint disease (DJD) of 
the neck, however, a separate X-ray report of the same date 
was not in the record.  In January 1997, the veteran 
complained of neck pain radiating into the shoulders and 
ears, and diagnoses included serous otitis media.  In March 
1997, examination revealed 4 millimeter hyperkeratotic 
papules on the upper mid back and a firm 1 centimeter nodule 
on the right posterior thigh.  The assessment included 
actinic keratosis of the back and face.  

A private medical record from January 1997 reflects findings 
of no neck crepitus or tenderness and full motion range.  The 
impression included cervical spine DJD on prior X-rays and 
symptoms compatible, and old otitis media, serous.  

June 1997 VA magnetic resonance imaging (MRI) of the cervical 
spine revealed negative findings.

A private medical record from September 1997 indicates that 
nerve conduction studies revealed C5/C6 radiculopathy.  

VA Persian Gulf examination in September 1997 revealed that 
the veteran reported symptoms that included right shoulder 
and upper extremity pain, skin rash, and Eustachian tube 
dysfunction.  More specifically, he reported having chronic 
ear pain which was associated with congestion in the middle 
ear, intense pain around the base of the neck, and recurrent 
vasiculo-eruptive skin rash involving the hands, fingers and 
soles of the feet.  Physical examination revealed fluid 
meniscus behind both TM's and that abduction and extension of 
the right upper extremity and shoulder produced pain.  The 
problems were noted to include right shoulder/right upper 
extremity pain associated with neck pain, probable 
dyshidrosis, and probable Eustachian tube dysfunction.  The 
examining physician concluded that the etiology of the 
veteran's neck, shoulder and right upper extremity pain was 
uncertain, though he agreed that these symptoms warranted 
further evaluation.  The physician further stated that ear 
symptoms seemed to be secondary to clear fluid accumulation 
behind the drums and might be representative of a serous 
otitis media of a chronic nature.  With respect to his skin 
problem, the doctor indicated that examination and history 
seemed to bear the marks for dyshidrosis but that there were 
also differential diagnoses of pustular psoriasis and a rash 
of fungal etiology.

Following further September 1997 VA Persian Gulf examination, 
the diagnoses included dyshidrosis, dermatitis, C5-6 cervical 
radiculopathy on the right, and Eustachian tube dysfunction 
with perforated drum.  Although the consultation record notes 
that electromyogram and nerve conduction studies revealed a 
cervical radiculopathy at C5-6 and that plain films revealed 
degenerative disease, particularly on the right, it was also 
indicated that previous MRI reportedly indicated negative 
findings.  Thus, it was considered prudent to search for the 
etiology of this neuropathy.  The veteran's chronic 
Eustachian tube dysfunction with associated symptoms and 
fullness was indicated to have been confirmed and a treatment 
plan was recommended.  This report did not contain any 
further comments regarding the veteran's skin problems, other 
than noting that the veteran had a mild vesicular excoriated 
area of his hands, fingers, and soles of his feet.  

VA outpatient records from October 1997 indicate a history of 
C5 radiculopathy and that right shoulder pain had reportedly 
decreased with medication.

VA skin examination in October 1997 revealed that the veteran 
currently complained of persistent scaling of the hands, and 
examination indicated fine scales and linear fissures on the 
palms of the hands.  There was also some involvement of the 
dorsal hands and erythematous healing of the left temple and 
previously treated locations on the back.  There was also a 
verrucose dome-shaped papule on the right knee.  The final 
diagnosis was dermatosis of the right forearm, dyshidrotic 
eczema, actinitic keratosis, and seborrheic keratosis.  The 
examiner commented that presently, there were no objective 
indication of the claimed symptoms, but that the peeling of 
the skin on the hands and feet represented dyshidrotic 
eczema.

VA ear examination in January 1998 indicated that there was 
fluid on the right middle ear space with retracted TM.  The 
examiner noted that the veteran gave a history that was very 
supportive of Eustachian tube dysfunction and that he did not 
feel that this was directly related to his service in 
Vietnam, but that it was probably more likely related to 
allergies and dysfunction of his Eustachian tube muscles.

The claims file contains two letters from a VA physician, Dr. 
Joel S., dated in March and August of 1998, respectively.  
The March 1998 letter shows that Dr. Joel S. stated that the 
veteran had C5-6 right radiculopathy without mechanical 
origin and with secondary chronic neck and right upper 
extremity pain, "rule out skin rash of right upper extremity, 
intermittent," and chronic serous otitis media with tympanic 
membrane perforation.  He further stated that these 
conditions have not had a causative etiology, and that they 
should be considered as possibly being related to military 
service performed in the Persian Gulf.  

Physician's progress notes from the VA Persian Gulf clinic 
for the period of April to August 1998 indicate that in April 
1998, the veteran was treated for a rash on his hands and 
right foot.  The assessment was dyshidrotic eczema.  In June 
1998, the veteran continued to complain of peeling on his 
hands.  In August 1998, the veteran complained of radiating 
neck pain and the impression was right C6 radiculopathy 
without mechanical findings.  

The August 1998 letter shows that Dr. Joel S. stated that the 
veteran had "neurological signs and symptoms to include 
peripheral nerve neuritis, neuralgias, parasthesias and 
associated acute chronic pain involving the head, neck, right 
shoulder and right arm/hand," chronic serous otitis media 
with TM perforation, and an intermittent skin rash involving 
the right upper extremity and right foot.  Dr. Joel S. 
indicated that these conditions were chronic and progressive 
in nature, and that while they were validated by objective 
indicators, to date there had been no success in establishing 
a working diagnosis.  He further commented that while the 
veteran's signs and symptoms could be validated, this should 
not be confused with a "diagnosis" that described the 
underlying etiology which accounted for his problems.  It was 
Dr. Joel S.'s considered opinion as the veteran's primary 
physician that this veteran met and exceeded all criteria for 
claiming disability under the Persian Gulf War Veteran's Act 
and should be made eligible for continued medical care and 
duly compensated.

A statement from Dr. James S., dated in September 1998, shows 
that he stated that he had known the veteran since August 
1992, and that the veteran's work performance was markedly 
reduced due to chronic pain in the neck, shoulder and face.  
He further asserted that the veteran's symptoms were related 
to his service in the Persian Gulf.  In support of the 
veteran's contention that he had an undiagnosed illness 
involving cervical radiculopathy with associated 
musculoskeletal pain, Dr. James S. stated that the veteran's 
cervical radiculopathy was a symptom, and not a cause, of his 
pain.

A September 1998 Persian Gulf clinic progress note reflects 
that the veteran filed a disability claim after a work injury 
in which his uniform caught on a fixture, jerking his neck, 
shoulder and right upper extremity.  It also reflects an 
assessment that included cervical radiculopathy of unclear 
etiology, exacerbated by a traumatic episode.  

At the veteran's personal hearing in September 1998, the 
veteran testified that he had been a registered nurse since 
1985 (transcript (T.) at pp. 1-2).  The veteran noted that 
Dr. Joel S. was a Professor of Medicine at the University of 
Kentucky and attending physician for the Persian Gulf Clinic 
at the VA Medical Center in Lexington, Kentucky (T. at p. 2).  
The veteran recalled treating burn victims while stationed in 
the Persian Gulf (T. at p. 4).  He also experienced a low-
grade fever on the first day of the ground assault (T. at p. 
4).  The veteran noted that he had childhood problems with 
ear infections but nothing after that (T. at pp. 5-6).  Now, 
he just experienced an accumulation of fluid (T. at p. 6).  
The rash on his hands and feet began approximately 1995, and 
in 1997, it spread to his forearm (T. at p. 8).  He continued 
to have a residual rash on his hands and right foot (T. at p. 
8).  He denied that any treatment had effectively treated his 
rash (T. at p. 10).  The veteran also noted that while an X-
ray had been interpreted to reveal a possible degenerative 
condition, subsequent MRI found absolutely nothing (T. at p. 
12).  Currently, he suffered from chronic debilitating pain 
that went from the back of the neck and ear down to his 
shoulder (T. at p. 12).  

VA outpatient records from November 1998 include a diagnosis 
of a neurodegenerative process of unclear etiology.  

VA neurological examination in May 1999 revealed findings 
that included peripheral neuropathy.

VA joints examination in April 1999 revealed that while the 
examiner found significant tenderness of the paraspinal 
muscles of the cervical spine, he could not detect any signs 
of definite joint inflammation anywhere, and doubted that the 
veteran had any significant inflammatory arthritis.  The 
examiner also noted the previous X-ray findings in December 
1996 that reportedly revealed mild superior compression of C4 
with degenerative disc space narrowing at C3-C4, and other 
mild degenerative changes at the facet joints of C5-C7, and 
the more recent MRI findings that were essentially negative.


II.  Analysis

The Board has carefully reviewed the record and initially 
notes that the evidence of record does reflect numerous 
diagnoses of the skin, some findings of degenerative changes 
of the cervical spine, and diagnoses of serous otitis media.  
Thus, the Board has considered the fact that such evidence 
could constitute known diagnoses that would preclude 
entitlement to service connection for skin, cervical spine, 
and/or ear disability as undiagnosed illnesses under 
38 C.F.R. § 3.317 (2002).  However, the Board finds that a 
careful review of the record does not reflect consistent 
diagnoses or that findings were consistently attributed to 
known diagnoses.  More specifically, with respect to the 
claim for service connection for a rash of the hands and 
feet, the Board notes that this condition has been variously 
diagnosed as hyperkeratosis, dermatitis, actinic keratosis, 
dyshidrotic eczema, and seborrheic keratosis, and this alone 
creates some question as to whether the veteran's symptoms do 
in fact fall neatly into any known diagnosis.  

More importantly, however, Persian Gulf clinical progress 
notes from September 1997 squarely address this fact and 
conclude that while examination and history seemed to bear 
the marks for dyshidrosis, there were also differential 
diagnoses of pustular psoriasis and a rash of fungal 
etiology.  Similarly, although the record does reflect 
December 1996 findings of mild degenerative changes in the 
cervical spine, such findings conflict with subsequent 1997 
MRI findings that were interpreted to reveal a lack of any 
pathology of the cervical spine.  Finally, intermittent 
diagnosis of serous otitis media have been joined by more 
general impressions of Eustachian tube dysfunction, and most 
importantly, Dr. Joel S. concluded in September 1998 that the 
veteran's skin rash, cervical radiculopathy, and Eustachian 
tube dysfunction were chronic and progressive in nature, and 
that while they were validated by objective indicators, to 
date there had been no success in establishing a working 
diagnosis.  He further commented that while the veteran's 
signs and symptoms could be validated, this should not be 
confused with a "diagnosis" that described the underlying 
etiology which accounted for his problems.  It was Dr. Joel 
S.'s considered opinion as the veteran's primary physician 
that this veteran met and exceeded all criteria for claiming 
disability under the Persian Gulf War Veteran's Act and 
should be made eligible for continued medical care and duly 
compensated.  

With respect to the veteran's cervical radiculopathy, it 
should also be noted that in September 1998, Dr. James S. 
noted that he had known the veteran since August 1992, and 
that the veteran's symptoms were related to his service in 
the Persian Gulf.  In support of the veteran's contention 
that he had an undiagnosed illness involving cervical 
radiculopathy with associated musculoskeletal pain, Dr. James 
S. further indicated that the veteran's cervical 
radiculopathy was a symptom, and not a cause, of his pain.  

The Board further notes that while there is a January 1998 VA 
ear examiner's opinion that opines that the veteran's ear 
problems were probably more likely related to allergies and 
dysfunction of his Eustachian tube muscles, the examiner does 
not offer any further explanation for this assessment and the 
Board finds that an impression of Eustachian tube dysfunction 
is more of a finding of pathology rather than an exact 
medical diagnosis.  Moreover, there is no opinion evidence of 
record that squarely disputes the opinions of Dr. Joel S. or 
James S. about the state of the medical evidence regarding 
the lack of known diagnoses to explain the objective signs of 
rash, cervical radiculopathy, and Eustachian tube 
dysfunction.  

In addition, even if the Board were to construe the January 
1998 opinion or any other opinion as being in conflict with 
the opinions of Dr. Joel S. or James S. that link the 
veteran's disabilities to his service in the Persian Gulf, at 
best, these contrary opinions would serve to place the 
evidence in equipoise, and thus, would not justify the denial 
of the veteran's claims.

The Board further finds that while the veteran's background 
as a nurse does not necessarily provide him with any special 
expertise with which to determine medical causation, it does 
provide him with an enhanced ability to discern symptoms of 
rash, radiculopathy and dysfunction of the Eustachian tubes 
over the period since his discharge from service.

Therefore, with respect to disabilities associated with a 
skin rash of the hands and feet, cervical radiculopathy, and 
chronic ear fluid buildup and Eustachian tube dysfunction, 
the Board finds that the evidence does support the grant of 
service connection for such disability as undiagnosed 
illnesses pursuant to 38 C.F.R. § 3.317 (2002).  


ORDER

The veteran's claims for service connection for a skin 
disability manifested by rashes and peeling of the hands and 
feet, cervical radiculopathy with associated musculoskeletal 
pain, and disability manifested by chronic ear fluid buildup 
and Eustachian tube dysfunction, are granted.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals




							IMPORTANT NOTICE
							CONTINUED ON NEXT PAGE


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

